DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The purpose of this amendment is to cure awkward wording in claim 1.
The application has been amended as follows: 

BEGINNING OF EXAMINER’S AMENDMENT

In the Claims:

Regarding claim 1:  Please amend line 1 as follows:

1.  A circuit comprising:

END OF EXAMINER’S AMENDMENT

Allowable Subject Matter
Claims 1-12 are allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art is silent regarding a circuit comprising:  a function module operably coupled to: detect stimulus of an electronic writing apparatus; and generate functional data based on the detected stimulus; a processing module operable to generate an outbound data signal from the functional data; a transceive circuit coupled to a conductor of the electronic writing apparatus, wherein the transceive circuit includes: a reference circuit operably coupled to: generate an identifier signal having a unique waveform characteristic, wherein the unique waveform characteristic is an identifier for an aspect of the electronic writing apparatus; and combine the outbound data signal with the identifier signal to produce a transmit reference signal; a drive-sense circuit operably coupled to: regulate the transmit reference signal on the conductor; and generate an error correction signal based on the transmit reference signal and an inbound signal received via the conductor. The closest prior art is Geaghan (US PGPUB 2009/0127003 A1; “Geaghan” hereinafter) who discloses System and Method for Determining Touch Positions Based on Position-Dependent Electrical Charges.  At paragraph 24, Geaghan teaches a system and method for determining the position of a stylus on a sensing surface of a device.  At paragraph 94, Geaghan teaches signal drive circuits for touch sensing and performing error correction based on prior calibration data.  Geaghan is silent regarding at least a reference circuit operably coupled to generate an identifier signal having a unique waveform characteristic; said unique waveform characteristic an identifier for an aspect of a stylus.  Geaghan is similarly silent regarding at least a drive-sense circuit operably coupled to regulate transmit reference signal on a conductor of the stylus, and generate an error correction signal based on the transmit reference signal and an inbound signal received through the conductor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306.  The examiner can normally be reached on MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURENCE J LEE/Primary Examiner, Art Unit 2624